Citation Nr: 1605519	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-31 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for degenerative changes, lumbosacral spine (claimed as a low back condition).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and A.K.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1970 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In November 2009, the Veteran testified at a videoconference before a Veterans Law Judge (VLJ) who remanded the claim for additional development in February 2010.  Since then, the VLJ who conducted the earlier videoconference retired from the Board.  The Veteran had another hearing in September 2014 before the undersigned VLJ.  

In November 2014, the Board remanded the Veteran's claim for additional development.  Because all of the development directed by the prior remand has not been completed, the Board is remanding the claim to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a Remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  

In November 2014, the Board requested a medical opinion regarding the etiology of the Veteran's lumbar spine disability.  The Board also requested that the VA examiner, in considering the record, accept as true the Veteran's comments regarding an inservice back injury.  However, the VA examiner who conducted an review of the records in April 2015, in providing a rationale, took the lack of inservice treatment as a reason to opine unfavorably.  It is not clear if this examiner realizes that the Veteran's VA claims record is rebuilt and the Veterans Benefits Management System (VBMS) e-folder does not contain any service treatment records (STRs).  In providing the rationale, the VA examiner stated: "Veteran's STR's state the veteran served from 1970 to 1972 and was silent for back problems during this time."  In order to avoid any confusion and to give the Veteran every consideration with respect to the present appeal, the Board is again requesting an addendum VA medical opinion, and if necessary, from another VA examiner.

The Board notes that in a July 2010 response to a June 2010 VA request for records from Dr. John H. Schneider, the record provider noted that the Veteran was not a current patient of this physician.  The provider suggested that if the Veteran was a patient of Dr. Schneider's prior practice, then contact Northern Rockies Neurosurgeons.  There was no follow up.    

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Northern Rockies Neurosurgeons.

2.  Thereafter, the case should then be referred to the April 2015 VA examiner for a supplemental opinion.  If that examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire e-folder and a copy of this remand must be made available to and reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's current low back disorder had its clinical onset during active service or is related to any incident of service, to include the in-service injury in June or July 1972 when he was lifting an engine and the person helping him carry it dropped his end, jarring the Veteran's back.  

In providing the opinion, the examiner should accept as true that the Veteran injured his back during service, as described above, and that he continued to experience back symptoms since that time.  The Veteran's service treatment records have been misplaced and are not available; he has provided lay testimony and buddy statements in support of his claim.  See Buddy statements from the Veteran's brother and wife, added to VBMS on March 23, 2010; Transcript of hearings, dated November 17, 2009 and September 24, 2014.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3.  Finally, if the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




